       Case 2:20-cv-00131-JTR       ECF No. 20    filed 03/31/21   PageID.990 Page 1 of 6




 1
 2
                                                                                  FILED IN THE
 3                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 4
                               UNITED STATES DISTRICT COURT              Mar 31, 2021
 5
                                                                             SEAN F. MCAVOY, CLERK

 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8   REANNA C.,                                      No. 2:20-CV-00131-JTR
 9
                    Plaintiff,
10
11                        v.                         ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR SUMMARY
12   ANDREW M. SAUL,                                 JUDGMENT
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
15                  Defendant.
16
           BEFORE THE COURT are cross-motions for summary judgment. ECF
17
     No. 16, 18. Attorney Timothy Anderson represents Reanna C. (Plaintiff); Special
18
     Assistant United States Attorney Franco Becia represents the Commissioner of
19
     Social Security (Defendant). The parties have consented to proceed before a
20
     magistrate judge. ECF No. 4. After reviewing the administrative record and the
21
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
22
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
23
                                        JURISDICTION
24
           Plaintiff filed applications for Disability Insurance Benefits and
25
     Supplemental Security Income on February 23, 2016 and March 7, 2016,
26
     respectively, alleging disability since July 1, 2015,1 due to blindness, severe vision
27
28         1
               Plaintiff later amended her alleged onset date to April 23, 2016. Tr. 39.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
       Case 2:20-cv-00131-JTR      ECF No. 20     filed 03/31/21   PageID.991 Page 2 of 6




 1   problems, depression, anger management problems, bipolar, anxiety,
 2   endometriosis, bilateral foot injury, learning disorder, and problems focusing. Tr.
 3   70-71. The applications were denied initially and upon reconsideration. Tr. 142-50,
 4   154-67. Administrative Law Judge (ALJ) Timothy Mangrum held a hearing on
 5   July 17, 2018, Tr. 35-68, and issued an unfavorable decision on March 13, 2019.
 6   Tr. 15-29. Plaintiff requested review by the Appeals Council and the Appeals
 7   Council denied the request for review on January 24, 2020. Tr. 1-5. The ALJ’s
 8   March 2019 decision became the final decision of the Commissioner, which is
 9   appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
10   action for judicial review on March 30, 2020. ECF No. 1.
11                                STATEMENT OF FACTS
12         Plaintiff was born in 1993 and was 23 years old as of the amended alleged
13   onset date. Tr. 70. She completed her GED and has work experience in fast food,
14   agricultural sorting, and housekeeping cleaning. Tr. 273-74, 290-93. She has been
15   blind in her left eye since she was young and has struggled with abdominal pain
16   and mental health issues for several years. Tr. 53, 445-46, 459.
17                                STANDARD OF REVIEW
18         The ALJ is responsible for determining credibility, resolving conflicts in
19   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
20   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
21   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
22   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
23   only if it is not supported by substantial evidence or if it is based on legal error.
24   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
25   defined as being more than a mere scintilla, but less than a preponderance. Id. at
26   1098. Put another way, substantial evidence is such relevant evidence as a
27   reasonable mind might accept as adequate to support a conclusion. Richardson v.
28   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
       Case 2:20-cv-00131-JTR     ECF No. 20    filed 03/31/21   PageID.992 Page 3 of 6




 1   rational interpretation, the Court may not substitute its judgment for that of the
 2   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 3   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 4   administrative findings, or if conflicting evidence supports a finding of either
 5   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 6   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 7   supported by substantial evidence will be set aside if the proper legal standards
 8   were not applied in weighing the evidence and making the decision. Brawner v.
 9   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
10                      SEQUENTIAL EVALUATION PROCESS
11         The Commissioner has established a five-step sequential evaluation process
12   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
13   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
14   four, the burden of proof rests upon the claimant to establish a prima facie case of
15   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
16   met once a claimant establishes that a physical or mental impairment prevents the
17   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
18   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
19   to step five, and the burden shifts to the Commissioner to show (1) the claimant
20   can make an adjustment to other work; and (2) the claimant can perform specific
21   jobs that exist in the national economy. Batson v. Comm’r of Soc. Sec. Admin., 359
22   F.3d 1190, 1193-94 (9th Cir. 2004). If a claimant cannot make an adjustment to
23   other work in the national economy, the claimant will be found disabled. 20 C.F.R.
24   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
25                            ADMINISTRATIVE FINDINGS
26         On March 13, 2019, the ALJ issued a decision finding Plaintiff was not
27   disabled as defined in the Social Security Act.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
           Case 2:20-cv-00131-JTR   ECF No. 20    filed 03/31/21   PageID.993 Page 4 of 6




 1            At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 2   activity since the alleged onset date. Tr. 18.
 3            At step two, the ALJ determined Plaintiff had the following severe
 4   impairments: blindness/low vision left eye; endometriosis; carpal tunnel syndrome,
 5   anxiety, depression, and alcohol abuse. Id.
 6            At step three, the ALJ found Plaintiff did not have an impairment or
 7   combination of impairments that met or medically equaled the severity of one of
 8   the listed impairments. Tr. 19-20.
 9            The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
10   she could perform light work with the following specific limitations:
11
              She may frequently climb stairs and ladders; she may frequently
12            stoop; she would be limited to occasional near and far acuity; she
13            would not be able to read small print or newspapers; she would be
              restricted to large print only; she would not be able to use a computer
14            screen for any length of time; she would be limited to frequent
15            handling and fingering; and she would be susceptible to hazards in the
              workplace due to no peripheral vision. In terms of mental functioning,
16
              she may not perform jobs with SVP levels greater than two; she may
17            have occasional interaction with the public, coworkers, and
18            supervisors; and she would be off-task up to 10% of the workday.

19
     Tr. 21.
20
              At step four, the ALJ found Plaintiff was capable of performing her past
21
     relevant work as a cleaner, housekeeping. Tr. 28-29.
22
              The ALJ thus concluded Plaintiff was not under a disability within the
23
     meaning of the Social Security Act at any time from the alleged onset date through
24
     the date of the decision. Tr. 29.
25
     ///
26
     ///
27
     ///
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
          Case 2:20-cv-00131-JTR   ECF No. 20    filed 03/31/21   PageID.994 Page 5 of 6




 1                                           ISSUES
 2           The question presented is whether substantial evidence supports the ALJ’s
 3   decision denying benefits and, if so, whether that decision is based on proper legal
 4   standards.
 5           Plaintiff contends the ALJ erred by making step four findings that were not
 6   supported by substantial evidence.
 7                                       DISCUSSION
 8   1.      Step four
 9           A claimant has the burden of showing that she can no longer perform her
10   past relevant work. See 20 C.F.R. §§ 404.1512(a), 404.1520(f). Although the
11   claimant has the burden of proof at step four, an ALJ must still make “the requisite
12   factual findings” to support their conclusions. Pinto v. Massanari, 249 F.3d 840,
13   844 (9th Cir. 2001). An ALJ’s determination at step four “must be developed and
14   explained fully” and contain the following specific findings of fact: (1) the
15   claimant’s residual functional capacity; (2) the physical and mental demands of the
16   past relevant job/occupation; and (3) that the claimant’s residual functional
17   capacity would permit a return to her past job or occupation. See Social Security
18   Ruling 82-62.
19           Plaintiff argues the ALJ erred in finding her capable of returning to her past
20   relevant work as a housekeeper/cleaner, given the vocational expert’s testimony
21   regarding the impact of Plaintiff’s vision limitations. ECF No. 16 at 4-7. Defendant
22   argues the ALJ’s finding is supported by the vocational expert’s testimony and
23   Plaintiff did not meet her burden of establishing that she cannot return to her past
24   relevant work. ECF No. 18 at 7-11.
25           The Court finds the ALJ did not err. The ALJ posed a hypothetical to the
26   vocational expert, matching the eventual RFC finding, and the vocational expert
27   testified that such an individual would be capable of performing the cleaner/
28   housekeeping position. Tr. 62-63. A discussion ensued regarding the vocational


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
       Case 2:20-cv-00131-JTR     ECF No. 20   filed 03/31/21   PageID.995 Page 6 of 6




 1   expert’s disagreement with the Dictionary of Occupational Titles, which indicated
 2   there were no vision requirements for the job, while the vocational expert opined a
 3   worker “would need to have some near acuity” to perform the job. Tr. 63. The
 4   vocational expert also testified that vision problems “could potentially” cause
 5   problems for a housekeeper in avoiding hazards in a room or hallway, but did not
 6   change her testimony that someone with the hypothetical limitations could still
 7   perform the work. Tr. 65. Therefore, the ALJ’s finding at step four is supported by
 8   the vocational expert’s testimony.
 9                                    CONCLUSION
10         Having reviewed the record and the ALJ’s findings, the Court finds the
11   ALJ’s decision is supported by substantial evidence and free of legal error and is
12   affirmed. Therefore, IT IS HEREBY ORDERED:
13         1.     Defendant’s Motion for Summary Judgment, ECF No. 18, is
14                GRANTED.
15         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED.
16         The District Court Executive is directed to file this Order and provide a copy
17   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
18   and the file shall be CLOSED.
19         IT IS SO ORDERED.
20         DATED March 31, 2021.
21
22                               _____________________________________
                                           JOHN T. RODGERS
23                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
